DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “an image sensor comprising configured to capture an image” in line 2 of the claim.  The limitation appears to contain an extra word.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Buyue, and Jan P. Allebach. "Adaptive bilateral filter for sharpness enhancement and noise removal." IEEE transactions on Image Processing 17.5 (2008): 664-67, hereinafter, “Zhang”, and further in view of Smirnov et al., U.S. Publication No. 2007/0165962, hereinafter, “Smirnov”.

As per claim 1 Zhang discloses an image processor comprising: 
an offset calculator circuit (Zhang, page 666, Section III. Adaptive bilateral filter (ABF) for image sharpening and de-noising, an offset ζ is introduced to the range filter in the ABF.  Second, both ζ and the width of the range filter σr in the ABF are locally adaptive) configured to: 
receive pixel values for a block of original pixels in an image data, the block of original pixels comprising a center pixel and neighboring pixels within a predetermined distance from the center pixel (Zhang, page 667, Section A. Role of ζ in the ABF, let Ω m0, n0 denote the set of pixels in the (2N + 1) x (2N + 1) window of pixels centered at [m0, n0]), and 
apply a high pass filter to pixel values of the block of original pixels to generate an offset value for the center pixel (Zhang, page 670, Section A. Feature Design, The feature we have chosen to use for pixel classification is the strength of the edges measured by a Laplacian of Gaussian (LoG) operator with a 9 x 9 kernel and σLoG = 1.5 … The LoG operator is a high pass filter. It computes the second derivative of the input image. Therefore, near edges, the magnitude of its response is high … the sign of the LoG output tells the relative location of the pixel with respect to a nearby edge center. In particular, edge 
a center pixel modifier circuit coupled to the offset calculator circuit and configured to adjust a pixel value of the center pixel by the offset value to generate a modified pixel value for a modified pixel that becomes part of a modified pixel block (Zhang, page 672, Section C. Estimated Optimal ζ and σr, The desired amount of offset is proportional to the magnitude of the LoG response … In Section III-A, we demonstrated the rationale of the ABF with a few cases for ζ, i.e., shifting the range filter to the MAX, MIN, and MEAN of the local data window Ω m0, n0; Zhang, page 676, Section V. Results and Discussions, To restore an image with ABF, for each pixel, we first compute its LoG class; then determine the optimal ζ and σr for that pixel from a look-up table generated during the training procedure; and finally evaluate the ABF coefficients and apply them to the local data window. The offset is equivalent to an adjustment of the center pixel value), 
a bilateral filter that preserves texture in the image (Zhang, Abstract, The ABF is able to smooth the noise, while enhancing edges and textures in the image).
Zhang does not explicitly disclose the following limitations as further recited however Smirnov discloses  
the modified pixel block comprising the modified pixel value and the neighboring pixels, that is processed to determine photometric distances of a bilateral filter that preserves edges in the image data (Smirnov, ¶0014, a target pixel and surrounding pixels corresponding to the target pixel are obtained from a digitally represented image. A bilateral high pass filtering kernel is determined based at least in part upon the target pixel and the surrounding pixels … the coefficients determined by the thresholding process are used to determine a high pass photometric filtering kernel … The resulting bilateral high pass filtering kernel is thereafter applied to the target pixel and the surrounding pixels to provide a filtered pixel; Smirnov, ¶0016, a "kernel" denotes a pre-determined arrangement or pattern of values, which values may comprise, for example, pixel values, photometric distances (as described in detail below), filtering coefficient values; Smirnov, ¶0021, a distance calculation is made for each position within the basic kernel. Thereafter, at block 206, a high pass photometric filtering kernel is determined based on the distances determined at block 204; Smirnov, ¶0032, the distances calculated by the distance calculation component 302 preferably comprise Euclidean distances between the target pixel and at least some of the surrounding pixels. The resulting distances are thereafter provided to a bilateral high pass kernel calculation component 304 which determines a bilateral high pass filtering kernel … the control block 306 accesses one of a plurality of separate coefficient sets stored in the parameter storage block 308). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the photometric distances as taught by Smirnov in order to provide an alternate means to determine the similarity between pixels to calculate the kernel or offset value (Smirnov, ¶0021).

As per claim 2, Zhang and Smirnov disclose the image processor of claim 1, further comprising: 
a pixel block assembler circuit coupled to the center pixel modifier circuit to receive the modified pixel value, the pixel block assembler circuit configured to assemble the modified pixel block by including at least the modified pixel value as a pixel value for one of the pixels in the block of modified pixels (Smirnov, ¶0014, a target pixel and surrounding pixels corresponding to the target pixel are obtained from a digitally represented image. A bilateral high pass filtering kernel is determined based at least in part upon the target pixel and the surrounding pixels … the coefficients determined by the thresholding process are used to determine a high pass photometric filtering kernel … The resulting bilateral high pass filtering kernel is thereafter applied to the target pixel and the surrounding pixels to provide a filtered pixel; Smirnov, ¶0027); and 
a photometric distance calculator circuit coupled to the pixel block assembler circuit to receive the modified pixel block, the photometric distance calculator circuit configured to determine photometric distances of pixel values in the modified pixel block and determine photometric coefficients by processing the photometric distances (Smirnov, ¶0016, a "kernel" denotes a pre-determined arrangement or pattern of values, which values may comprise, for example, pixel values, photometric distances (as described in detail below), filtering coefficient values; Smirnov, ¶0032). 

As per claim 3, Zhang and Smirnov disclose the image processor of claim 2, wherein the image processor further comprises 
a bilateral filter circuit coupled to the photometric distance calculator circuit and configured to perform bilateral filtering by at least multiplying one of the photometric coefficients, a corresponding spatial coefficient of the block of original pixels, and a pixel value of a corresponding pixel in the block of original pixels (Smirnov, ¶0021, a distance calculation is made for each position within the basic kernel. Thereafter, at block 206, a high pass photometric filtering kernel is determined based on the distances determined at block 204; Smirnov, ¶0023, the high pass photometric filtering kernel is combined with a high pass spatial filtering kernel by multiplying the two kernels together. Because the high pass spatial filtering kernel is based on the fixed spatial configuration of the kernel, the coefficients of the high pass spatial kernel are constants and may be stored for recall when needed; Smirnov, ¶0027; Smirnov, ¶0032; Smirnov, ¶0034, a high pass spatial filtering kernel is provided to a multiplier 408 which multiplies the high pass spatial filtering kernel by the sharpening coefficient … the high pass spatial filtering kernel is output by the multiplier 408 and thereafter provided to another multiplier 406 which is used to multiply the high pass photometric filtering kernel 404 and the high pass spatial filtering kernel). 

As per claim 4, Zhang and Smirnov disclose the image processor of claim 1, wherein the offset calculator circuit comprises 
a clipping circuit configured to set the offset value as a first value if the offset value is above the first value and set the offset value as a second value if the offset value is below the second value (Zhang, page 669, Section C. Summary of the Rationale for the ABF, Since at any pixel [m0, n0] in the image, the ABF output is bounded between MIN (Ω m0, n0) and MAX (Ω m0, no) , the ABF, in general, does not produce overshoot and undershoot; Smirnov, ¶0021, the present invention employs a thresholding function to determine the coefficients of the high pass photometric filtering kernel; Smirnov, ¶0022, As shown in Equation 2, if a particular distance value compares favorably with (i.e., is greater than) a fixed threshold value, HP Threshold, a non-zero coefficient is provided in the corresponding position of the high pass photometric filtering kernel. Otherwise, a zero coefficient is provided). 

As per claim 5, Zhang and Smirnov disclose the image processor of claim 4, wherein the first value and the second value are programmed into a look up table (Zhang, page 676, Section V. Results and Discussions, To restore an image with ABF, for each pixel, we first compute its LoG class; then determine the optimal ζ and σr for that pixel from a look-up table). 

As per claim 6, Zhang and Smirnov disclose the image processor of claim 1, wherein the block of original pixels is a 5 x 5 block of pixels (Zhang, page 667, Section A. Role of ζ in the ABF, let Ω m0, n0 denote the set of pixels in the (2N + 1) x (2N + 1) window of pixels centered at [m0, n0]; Smirnov, ¶0016, the surrounding pixels may comprise additional pixels that are not immediately adjacent to the target pixel 102 as in the case, for example, of a 5 x 5 array). 

As per claim 7, Zhang and Smirnov disclose the image processor of claim 1, wherein the high pass filter is a Laplacian high pass filter (Zhang, page 670, Section A. Feature Design, The feature we have chosen to use for pixel classification is the strength of the edges measured by a Laplacian of Gaussian (LoG) operator with a 9 x 9 kernel and σLoG = 1.5 … The LoG operator is a high pass filter). 

As per claim 8, Zhang and Smirnov disclose the image processor of claim 1, wherein the high pass filter is a Laplacian of Gaussian high pass filter (Zhang, page 670, Section A. Feature Design, The feature we have chosen to use for pixel classification is the strength of the edges measured by a Laplacian of Gaussian (LoG) operator with a 9 x 9 kernel and σLoG = 1.5 … The LoG operator is a high pass filter). 

As per claim 9, Zhang and Smirnov disclose the image processor of claim 1, wherein the image data is luminance image data (Zhang, page 668, Table I; Smirnov, ¶0017, For example, any of the well known RGB (red, green, blue), YCrCb (luminance, chrominance red, chrominance blue), or CIELAB (international standard designed to more accurate represent color perception rather than color intensity) color space representations may be used). 

As per claim 10, Zhang and Smirnov disclose the image processor of claim 1, wherein the image data is one of red, blue, or green image data (Smirnov, ¶0017, For example, any of the well known RGB (red, green, blue), YCrCb (luminance, chrominance red, chrominance blue), or CIELAB (international standard designed to more accurate represent color perception rather than color intensity) color space representations may be used). 

As per claim 11, Zhang discloses a method comprising: 
receiving, by an offset calculator circuit (Zhang, page 666, Section III. Adaptive bilateral filter (ABF) for image sharpening and de-noising, an offset ζ is introduced to the range filter in the ABF.  Second, both ζ and the width of the range filter σr in the ABF are locally adaptive), pixel values for a block of original pixels in an image data, the block of original pixels comprising a center pixel and neighboring pixels within a predetermined distance from the center pixel (Zhang, page 667, Section A. Role of ζ in the ABF, let Ω m0, n0 denote the set of pixels in the (2N + 1) x (2N + 1) window of pixels centered at [m0, n0]); 
applying, by the offset calculator circuit, a high pass filter to pixel values of the block of original pixels to generate an offset value for the center pixel (Zhang, page 670, Section A. Feature Design, The feature we have chosen to use for pixel classification is the strength of the edges measured by a Laplacian of Gaussian (LoG) operator with a 9 x 9 kernel and σLoG = 1.5 … The LoG operator is a high pass filter. It computes the second derivative of the input image. Therefore, near edges, the magnitude of its response is high … the sign of the LoG output tells the relative location of the pixel with respect to a nearby edge center. In particular, edge pixels located above the midpoint of the edge slope have a positive LoG response; those below the midpoint of the edge slope have a negative LoG response. This is important because when the edge pixel is below the midpoint of the edge slope, we want to move it further down; hence, ζ should be negative. When the edge pixel is above the midpoint of the edge slope, we want to shift it further up. Therefore, ζ should be positive)); and 
adjusting, by a center pixel modifier circuit coupled to the offset calculator, a pixel value of the center pixel by the offset value to generate a modified pixel value for a modified pixel that becomes part of a modified pixel block, the modified pixel block comprising the modified pixel value and the neighboring pixels (Zhang, page 672, Section C. Estimated Optimal ζ and σr, The desired amount of offset is proportional to the magnitude of the LoG response … In Section III-A, we demonstrated the rationale of the ABF with a few cases for ζ, i.e., shifting the range filter to the MAX, MIN, and MEAN of the local data window Ω m0, n0; Zhang, page 676, Section V. Results and Discussions, To restore an image with ABF, for each pixel, we first compute its LoG class; then determine the optimal ζ and σr for that pixel from a look-up table generated during the training procedure; and finally evaluate the ABF coefficients and apply them to the local data window. The offset is equivalent to an adjustment of the center pixel value), 
a bilateral filter that preserves texture in the image data (Zhang, Abstract, The ABF is able to smooth the noise, while enhancing edges and textures in the image).
Zhang does not explicitly disclose the following limitations as further recited however Smirnov discloses
the modified pixel block comprising the modified pixel value and the neighboring pixels for determining photometric distances of a bilateral filter that preserves edges in the image data (Smirnov, ¶0014, a target pixel and surrounding pixels corresponding to the target pixel are obtained from a digitally represented image. A bilateral high pass filtering kernel is determined based at least in part upon the target pixel and the surrounding pixels … the coefficients determined by the thresholding process are used to determine a high pass photometric filtering kernel … The resulting bilateral high pass filtering kernel is thereafter applied to the target pixel and the surrounding pixels to provide a filtered pixel; Smirnov, ¶0016, a "kernel" denotes a pre-determined arrangement or pattern of values, which values may comprise, for example, pixel values, photometric distances (as described in detail below), filtering coefficient values; Smirnov, ¶0021, a distance calculation is made for each position within the basic kernel. Thereafter, at block 206, a high pass photometric filtering kernel is determined based on the distances determined at block 204; Smirnov, ¶0032, the distances calculated by the distance calculation component 302 preferably comprise Euclidean distances between the target pixel and at least some of the surrounding pixels. The resulting distances are thereafter provided to a bilateral high pass kernel calculation component 304 which determines a bilateral high pass filtering kernel … the control block 306 accesses one of a plurality of separate coefficient sets stored in the parameter storage block 308). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the photometric distances as taught by Smirnov in order to provide an alternate means to determine the similarity between pixels to calculate the kernel or offset value (Smirnov, ¶0021).

As per claim 12, Zhang and Smirnov disclose the method of claim 11, further comprising: 
assembling a block of modified pixels by including at least the modified pixel value as a pixel value for one of pixels in the block of modified pixels (Smirnov, ¶0014, a target pixel and surrounding pixels corresponding to the target pixel are obtained from a digitally represented image. A bilateral high pass filtering kernel is determined based at least in part upon the target pixel and the surrounding pixels … the coefficients determined by the thresholding process are used to determine a high pass photometric filtering kernel … The resulting bilateral high pass filtering kernel is thereafter applied to the target pixel and the surrounding pixels to provide a filtered pixel; Smirnov, ¶0027); 
determining photometric distances of the modified pixel block; and determining photometric coefficients by processing the photometric distances (Smirnov, ¶0016, a "kernel" denotes a pre-determined arrangement or pattern of values, which values may comprise, for example, pixel values, photometric distances (as described in detail below), filtering coefficient values; Smirnov, ¶0032). 

As per claim 13, Zhang and Smirnov disclose the method of claim 12 further comprising: 
performing, by a bilateral filter circuit coupled to the photometric distance calculator circuit, bilateral filtering by at least multiplying one of the photometric coefficients, a corresponding spatial coefficient of the block of original pixels, and a pixel value of a corresponding pixel in the block of original pixels (Smirnov, ¶0021, a distance calculation is made for each position within the basic kernel. Thereafter, at block 206, a high pass photometric filtering kernel is determined based on the distances determined at block 204; Smirnov, ¶0023, the high pass photometric filtering kernel is combined with a high pass spatial filtering kernel by multiplying the two kernels together. Because the high pass spatial filtering kernel is based on the fixed spatial configuration of the kernel, the coefficients of the high pass spatial kernel are constants and may be stored for recall when needed; Smirnov, ¶0027; Smirnov, ¶0032; Smirnov, ¶0034, a high pass spatial filtering kernel is provided to a multiplier 408 which multiplies the high pass spatial filtering kernel by the sharpening coefficient … the high pass spatial filtering kernel is output by the multiplier 408 and thereafter provided to another multiplier 406 which is used to multiply the high pass photometric filtering kernel 404 and the high pass spatial filtering kernel). 

As per claim 14, Zhang and Smirnov disclose the method of claim 11, wherein the offset calculator circuit comprises a clipping circuit configured to set the offset value as a first value if the offset value is above the first value and set the offset value as a second value if the offset value is below the second value (Zhang, page 669, Section C. Summary of the Rationale for the ABF, Since at any pixel [m0, n0] in the image, the ABF output is bounded between MIN (Ω m0, n0) and MAX (Ω m0, no) , the ABF, in general, does not produce overshoot and undershoot; Smirnov, ¶0021, the present invention employs a thresholding function to determine the coefficients of the high pass photometric filtering kernel; Smirnov, ¶0022, As shown in Equation 2, if a particular distance value compares favorably with (i.e., is greater than) a fixed threshold value, HP Threshold, a non-zero coefficient is provided in the corresponding position of the high pass photometric filtering kernel. Otherwise, a zero coefficient is provided). 

As per claim 15, Zhang and Smirnov disclose the method of claim 14, wherein the high pass filer is a Laplacian high pass filter or a Laplacian of Gaussian high pass filter (Zhang, page 670, Section A. Feature Design, The feature we have chosen to use for pixel classification is the strength of the edges measured by a Laplacian of Gaussian (LoG) operator with a 9 x 9 kernel and σLoG = 1.5 … The LoG operator is a high pass filter). 

As per claim 16, Zhang discloses a system comprising: 
an image processor comprising: an offset calculator circuit (Zhang, page 666, Section III. Adaptive bilateral filter (ABF) for image sharpening and de-noising, an offset ζ is introduced to the range filter in the ABF.  Second, both ζ and the width of the range filter σr in the ABF are locally adaptive) configured to: 
receive pixel values for a block of original pixels in a version of the captured image data, the block of original pixels comprising a center pixel and neighboring pixels within a predetermined distance from the center pixel (Zhang, page 667, Section A. Role of ζ in the ABF, let Ω m0, n0 denote the set of pixels in the (2N + 1) x (2N + 1) window of pixels centered at [m0, n0]), and 
apply a high pass filter to pixel values of the block of original pixels to generate an offset value for the center pixel (Zhang, page 670, Section A. Feature Design, The feature we have chosen to use for pixel classification is the strength of the edges measured by a Laplacian of Gaussian (LoG) operator with a 9 x 9 kernel and σLoG = 1.5 … The LoG operator is a high pass filter. It computes the second derivative of the input image. Therefore, near edges, the magnitude of its response is high … the sign of the LoG output tells the relative location of the pixel with respect to a nearby edge center. In particular, edge pixels located above the midpoint of the edge slope have a positive LoG response; those below the midpoint of the edge slope have a negative LoG response. This is important because when the edge pixel is below the midpoint of the edge slope, we want to move it further down; hence, ζ should be negative. When the edge pixel is above the midpoint of the edge slope, we want to shift it further up. Therefore, ζ should be positive)); and 
a center pixel modifier circuit coupled to the offset calculator and configured to adjust a pixel value of the center pixel by the offset value to generate a modified pixel value for a modified pixel that becomes part of a modified pixel block, the modified pixel block comprising the modified pixel value and the neighboring pixels (Zhang, page 672, Section C. Estimated Optimal ζ and σr, The desired amount of offset is proportional to the magnitude of the LoG response … In Section III-A, we demonstrated the rationale of the ABF with a few cases for ζ, i.e., shifting the range filter to the MAX, MIN, and MEAN of the local data window Ω m0, n0; Zhang, page 676, Section V. Results and Discussions, To restore an image with ABF, for each pixel, we first compute its LoG class; then determine the optimal ζ and σr for that pixel from a look-up table generated during the training procedure; and finally evaluate the ABF coefficients and apply them to the local data window. The offset is equivalent to an adjustment of the center pixel value), 
a bilateral filter that preserves texture in the image data (Zhang, Abstract, The ABF is able to smooth the noise, while enhancing edges and textures in the image).
Zhang does not explicitly disclose the following limitations as further recited however Smirnov discloses 
an image sensor comprising configured to capture an image data (Smirnov, ¶0040, digital cameras, digital camcorders or any other image capture devices may employ processing in accordance with the present invention);
the modified pixel block comprising the modified pixel value and the neighboring pixels for determining photometric distances of a bilateral filter that preserves edges in the image data (Smirnov, ¶0014, a target pixel and surrounding pixels corresponding to the target pixel are obtained from a digitally represented image. A bilateral high pass filtering kernel is determined based at least in part upon the target pixel and the surrounding pixels … the coefficients determined by the thresholding process are used to determine a high pass photometric filtering kernel … The resulting bilateral high pass filtering kernel is thereafter applied to the target pixel and the surrounding pixels to provide a filtered pixel; Smirnov, ¶0016, a "kernel" denotes a pre-determined arrangement or pattern of values, which values may comprise, for example, pixel values, photometric distances (as described in detail below), filtering coefficient values; Smirnov, ¶0021, a distance calculation is made for each position within the basic kernel. Thereafter, at block 206, a high pass photometric filtering kernel is determined based on the distances determined at block 204; Smirnov, ¶0032, the distances calculated by the distance calculation component 302 preferably comprise Euclidean distances between the target pixel and at least some of the surrounding pixels. The resulting distances are thereafter provided to a bilateral high pass kernel calculation component 304 which determines a bilateral high pass filtering kernel … the control block 306 accesses one of a plurality of separate coefficient sets stored in the parameter storage block 308). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the photometric distances as taught by Smirnov in order to provide an alternate means to determine the similarity between pixels to calculate the kernel or offset value (Smirnov, ¶0021).

As per claim 17, Zhang and Smirnov disclose the system of claim 16, wherein the image processor further comprises: 
a pixel block assembler circuit coupled to the center pixel modifier to receive the modified pixel value, the pixel block assembler circuit configured to assemble the block of modified pixels by including at least the modified pixel value as a pixel value for one of the pixels in the block of modified pixels (Smirnov, ¶0014; Smirnov, ¶0027); and 
a photometric distance calculator circuit coupled to the pixel block assembler circuit to receive the modified pixel block, the photometric distance calculator configured to determine photometric distances of pixel values in the modified pixel block and determine photometric coefficients by processing the photometric distances (Smirnov, ¶0016; Smirnov, ¶0032). 

As per claim 18, Zhang and Smirnov disclose the system of claim 17, wherein the image processor further comprises: 
a bilateral filter circuit coupled to the photometric distance calculator circuit and configured to perform bilateral filtering by at least multiplying one of the photometric coefficients, a corresponding spatial coefficient of the block of original pixels, and a pixel value of a corresponding pixel in the block of original pixels (Smirnov, ¶0021, a distance calculation is made for each position within the basic kernel. Thereafter, at block 206, a high pass photometric filtering kernel is determined based on the distances determined at block 204; Smirnov, ¶0023, the high pass photometric filtering kernel is combined with a high pass spatial filtering kernel by multiplying the two kernels together. Because the high pass spatial filtering kernel is based on the fixed spatial configuration of the kernel, the coefficients of the high pass spatial kernel are constants and may be stored for recall when needed; Smirnov, ¶0027; Smirnov, ¶0032; Smirnov, ¶0034, a high pass spatial filtering kernel is provided to a multiplier 408 which multiplies the high pass spatial filtering kernel by the sharpening coefficient … the high pass spatial filtering kernel is output by the multiplier 408 and thereafter provided to another multiplier 406 which is used to multiply the high pass photometric filtering kernel 404 and the high pass spatial filtering kernel). 

As per claim 19, Zhang and Smirnov disclose the system of claim 16, wherein the offset calculator circuit comprises a clipping circuit configured to set the offset value as a first value if the offset value is above the first value and set the offset value as a second value if the offset value is below the second value (Zhang, page 669, Section C. Summary of the Rationale for the ABF, Since at any pixel [m0, n0] in the image, the ABF output is bounded between MIN (Ω m0, n0) and MAX (Ω m0, no) , the ABF, in general, does not produce overshoot and undershoot; Smirnov, ¶0021, the present invention employs a thresholding function to determine the coefficients of the high pass photometric filtering kernel; Smirnov, ¶0022, As shown in Equation 2, if a particular distance value compares favorably with (i.e., is greater than) a fixed threshold value, HP Threshold, a non-zero coefficient is provided in the corresponding position of the high pass photometric filtering kernel. Otherwise, a zero coefficient is provided). 

As per claim 20, Zhang and Smirnov disclose the system of claim 16, wherein the high pass filter is a Laplacian high pass filter or a Laplacian of Gaussian high pass filter (Zhang, page 670, Section A. Feature Design, The feature we have chosen to use for pixel classification is the strength of the edges measured by a Laplacian of Gaussian (LoG) operator with a 9 x 9 kernel and σLoG = 1.5 … The LoG operator is a high pass filter). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668